Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                January 26, 2021

The Court of Appeals hereby passes the following order:

A21A0690. STATE OF GEORGIA v. DEAN F. BUSCHEL.

      The State filed this direct appeal from the superior court’s order granting Dean
F. Buschel’s petition for removal from the sex offender registry under OCGA
§ 42-1-19. Buschel has filed a motion to dismiss the appeal.
      OCGA § 5-6-35 (a) (5.2) provides that “[a]ppeals from decisions of superior
courts granting or denying petitions for release pursuant to Code Section 42- 1-19”
must be taken by application for discretionary appeal. “Compliance with the
discretionary appeals procedure is jurisdictional.” Smoak v. Dept. of Human
Resources, 221 Ga. App. 257, 257 (471 SE2d 60) (1996). The State’s failure to follow
the discretionary appeals procedure deprives us of jurisdiction over this appeal.
Accordingly, Buschel’s motion to dismiss is hereby GRANTED, and this appeal is
hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        01/26/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.